THE DREYFUS/LAUREL FUNDS TRUST (the Registrant) Dreyfus Core Value Fund Registration No. 811-524 Sub-Items 77I . Terms of New or Amended Securities Effective December 3, 2008, no investments for new accounts were permitted in Class T of Dreyfus Core Value Fund (the Fund), except that participants in certain group retirement plans were able to open a new account in Class T of the Fund, if the Fund was established as an investment option under the plans before December 3, 2008. After February 4, 2009 (the Effective Date), subsequent investments in the Funds Class A shares made by holders of the Funds Class T shares who received Class A shares of the Fund in exchange for their Class T shares will be subject to the front-end sales load schedule currently in effect for Class T shares. Otherwise, all other Class A share attributes will be in effect. Effective on the Effective Date, the Fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the Fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Thereafter, the Fund no longer offered Class T shares. In connection with these changes, the Fund filed Post-Effective Amendment No. 147 to the Registrants Registration Statement on Form N-1A on April 30, 2009 pursuant to Rule 485(b) under the Securities Act of 1933, as amended. The Funds Prospectus and Statement of Additional Information dated May 1, 2009, which are incorporated hereto by reference, reflect these changes. Shareholder approval was not required.
